                  Case 5:19-cv-00392-MTT Document 111 Filed 05/19/21 Page 1 of 3




                                                                                                                     1875 K Street, N.W.
                                                                                                                     Washington, DC 20006-1238

                                                                                                                     Tel: 202 303 1000
                                                                                                                     Fax: 202 303 2000




    May 19, 2021

    VIA ECF

    Chief Judge Marc Treadwell
    United States District Court
    475 Mulberry Street
    Macon, GA 31201

    Re:       Lange v. Houston County, Georgia, et al, No.: 5:19-CV-392

    Dear Chief Judge Treadwell,

    I write to provide the Court with a status update in the above-captioned matter. On November 20, 2020,
    Your Honor granted the Plaintiff’s request to take expedited discovery on the limited issue of the
    Defendants’ discriminatory intent and Defendants’ defenses to such intent in connection with Plaintiff’s
    pending Superseding Motion for Preliminary Injunction (Doc. 57) (“PI Motion”). The parties have
    successfully completed that discovery, including taking six half-day depositions, producing over 2,800
    documents, and obtaining discovery from third parties. Since the close of expedited discovery, the
    parties have engaged in several meet and confer discussions about the next phase of this case. Given the
    significant amount of discovery accomplished to date, the parties believe they are in a position to quickly
    conclude the remaining fact discovery and expert discovery in this matter.

    The PI Motion

    On April 10, 2020, Sgt. Lange filed an Amended Complaint (Doc. 56) in the above-captioned action,
    adding Sheriff Talton as a Defendant, as well as the PI Motion. The PI Motion was fully briefed on June
    18, 2020, and the Court has not yet ruled on it. Given the helpful information obtained from the
    expedited discovery and both parties’ desire to move the case to the ultimate resolution as expeditiously
    as possible, Plaintiff is withdrawing the pending PI Motion without prejudice.

    The Proposed Schedule

    The parties have met and conferred and agree that all remaining fact discovery and expert discovery can
    be completed in approximately three months. Accordingly, the parties have agreed on a proposed
    scheduling and discovery order, which we intend to submit in accordance with the Court’s instructions.



N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RAN CISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN     R OME
               Case 5:19-cv-00392-MTT Document 111 Filed 05/19/21 Page 2 of 3
May 19, 2021
Page 2



In addition, Plaintiff would like to advise the Court that following the completion of discovery, Plaintiff
intends to move for summary judgment.


Respectfully submitted,

/s/ Sarah M. Wastler

cc: All Counsel of Record, via ECF




                                                   -2-
               Case 5:19-cv-00392-MTT Document 111 Filed 05/19/21 Page 3 of 3
May 19, 2021
Page 3



                                    CERTIFICATE OF SERVICE

                I certify that on May 19, 2021, I electronically filed the foregoing with the Clerk of this
Court by using the CM/ECF system, which will accomplish service through the Notice of Electronic
Filing for parties and attorneys who are Filing Users.

                                                               /s/ Sarah M. Wastler_____
                                                              Sarah M. Wastler




                                                   -3-
